Citation Nr: 1617797	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-19 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected bilateral flat feet with plantar fasciitis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from August 1990 to June 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from June 2010 and March 2015 rating decisions by the VA RO.

In September 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In November 2015, the Board remanded the Veteran's increased rating claim for further development, which has since been conducted.

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for TDIU when the appellant claims he is unable to work due to a service connected disability).  Throughout the processing of this appeal, the Veteran was denied entitlement to TDIU in a March 2015 rating decision.  At the time of the prior remand, it was not entirely clear that the Veteran intended to pursue unemployability as part of his claim for an increase.  However, the Veteran submitted a statement in December 2015 indicating that he wished to continue his claim for entitlement to TDIU.   Therefore, as the Veteran indicated that he is unemployed or unemployable as a result of his service-connected disability, the Board finds that Rice is applicable to the current appeal and the issue of entitlement to TDIU should be construed as being on appeal.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected bilateral flat feet with plantar fasciitis are manifested by subjective complaints of pain, stiffness, and swelling, and an inability to stand for long periods of time.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected bilateral flat feet with plantar fasciitis have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 
 
VCAA letters dated in February 2009 and February 2015 letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was most recently provided a VA examination which addressed his service-connected bilateral flat feet with plantar fasciitis in January 2016.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2015).  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  The examination in this case is adequate upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

1.  Entitlement to a rating in excess of 10 percent for service-connected bilateral flat feet with plantar fasciitis.

In a June 2010 rating decision, the RO continued a 10 percent evaluation for service-connected bilateral flat feet with plantar fasciitis under Diagnostic Code 5276.  The Veteran is seeking a higher rating for this disability.

Under this diagnostic code, a 0 percent evaluation is warranted for mild symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate acquired unilateral or bilateral flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 20 percent evaluation is warranted for severe acquired unilateral flatfoot manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, and characteristic callosities.  A 30 percent evaluation is warranted for severe acquired bilateral flatfoot manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, and characteristic callosities.  A 30 percent evaluation is also warranted for pronounced acquired unilateral flatfoot manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  A 50 percent evaluation is warranted for pronounced acquired bilateral flatfoot manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

In consideration of the claim, the Board has reviewed all pertinent evidence of record, to include the Veteran's VA examination reports and VA and private treatment records. 

In February 2009, the Veteran underwent a VA examination, at which he reported constant pain that is aching, sharp, and cramping.  The Veteran reported pain, stiffness, and swelling with no weakness or fatigue, when at rest, standing, and walking.  The Veteran reported that he was unable to stand for long periods of time.  Examination of the bilateral feet revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation.  There was no active motion in the metatarsophalangeal joint of the bilateral great toes.  Palpation of the plantar surface of the bilateral feet revealed slight tenderness.  The examiner noted that pes planus, pes cavus, hallux valgus, hallux rigidus, Morton's Metatarsalgia, and hammer toes were not present.  The examiner noted that he did not have any limitation with standing and walking.  He required foot supports and shoe inserts.  He required no orthopedic shoes, corrective shoes, arch supports or build-up of the shoes.  The symptoms and pain were not relieved by the previously noted corrective shoe wear.  The examiner diagnosed the Veteran with left flat foot with plantar fasciitis and degenerative joint disease of the right foot and noted that the Veteran was unable to stand for long periods of time.

In a September 2015 letter from the Veteran's VA physician, it was noted that the Veteran's chronic plantar fasciitis caused him pain and inflammation and he had been treated with medication and orthotics.  

In a September 2015 medical record from West Seattle Foot & Ankle Clinic, it was noted that the Veteran has been treated for this condition with custom orthoses, physical therapy, TENS units, Thera-Band exercises, night splints, and massage.  The plantar fascia symptoms had been manageable and controlled via consistency with this regimen.  However, he started to develop an aching throbbing pain in the dorsal central aspect of his right foot sometime in 2014.  He was noted to have a bone spur.  Upon examination, the physician noted no motor weakness with resisted testing to all muscle groups of the ankle and foot versus resistance.  There was no pain with manual muscle testing.  

In January 2016, the Veteran underwent a VA examination, at which he was noted as having pes planus, degenerative arthritis, and a ganglion cyst.  The Veteran complained of bilateral feet pain with right foot pain greater than the left, stiffness, swelling with walking, and throbbing pain.  The examiner noted that he had received custom orthotics.  The examiner noted that functional limitation and limitation on employment was none at that time.  He could not stand for more than 6 hours on the job.  It was noted that he was a full-time student.  The examiner noted no flare-ups which impacted the function of the foot.  Upon examination, the examiner noted that the Veteran had bilateral foot pain on accentuated use with no pain on manipulation of the feet.  There was no indication of swelling on use, characteristic callouses, or extreme tenderness of plantar surfaces on either foot.  The Veteran had decreased longitudinal arch height of both feet on weight-bearing.  There was no objective evidence of marked deformity or marked pronation on either foot.  The weight-bearing line did not fall over or medial to the great toe in either foot.  The examiner noted no marked inward displacement or severe spasm of the Achilles tendon on manipulation or inward bowing of the Achilles tendon of either foot.  

With regard to the right foot, the examiner noted pain on physical examination which contributed to functional loss.  The examiner noted that there was pain, weakness, fatigability or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly used over time.  With regard to the left foot, the examiner noted no pain or no functional loss attributable to claimed condition.  The examiner noted that the Veteran used regular custom orthotics and characterized the Veteran's foot condition as bilateral pes planus with bilateral degenerative joint disease and a right dorsal foot ganglion.  This represented a natural progression of his original diagnosis and not a new diagnosis.

VA treatment records document complaints of pain and treatment with cortisone shots and orthotics.  Recent VA treatment records reflect that he was scheduled for surgery related to an exostosis/mass to the dorsal aspect of his right foot in April 2015 and in June 2015 but both scheduled procedures were canceled or unable to be conducted.  As of December 2015, the Veteran requested approval for a surgical excision of a ganglion cyst and debridement of the dorsal osteophytes of the right foot from his Non-VA Choice Podiatry Provider.   

Upon review of the medical evidence of record, the Board finds that the Veteran's service-connected bilateral flat feet with plantar fasciitis does not warrant an evaluation in excess of 10 percent.  The Board acknowledges that the January 2016 VA examination report noted that the Veteran had bilateral foot pain on accentuated use, which is a symptom supportive of an increased 30 percent rating.  However, the examiner noted also noted that there was no pain on manipulation of the feet, indication of swelling on use, characteristic callouses, or extreme tenderness of plantar surfaces on either foot.  There was also no objective evidence of marked deformity or marked pronation on either foot.  Additionally, the examiner noted no marked inward displacement or severe spasm of the Achilles tendon on manipulation or inward bowing of the Achilles tendon of either foot.  

The claims file contains no medical evidence contradicting the January 2016 VA examination findings at any point during the period of time on appeal.  While the Veteran has complained of swelling, no objective evidence of swelling was found at either examination.  Additionally, while the Veteran was noted in some VA treatment records, such as in March 2013 and March 2014, as having severe pes planus, there was no indication in these treatment records that the Veteran's disability manifested with any of the symptoms indicative of a severe disability under Diagnostic Code 5276.  Ultimately, the Board finds that the use of the word "severe" without a detailed description of the symptoms that led the physician to describe the disability as such is less probative than the clinical findings recorded in the medical evidence.  As such, an increased rating cannot be assigned for the Veteran's service-connected bilateral flat feet with plantar fasciitis under Diagnostic Code 5276.

The Board has reviewed the remaining diagnostic codes relating to foot disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-5284 (2015).  The medical evidence of record does not reflect that the Veteran has a bilateral weak foot, claw foot (pes cavus), anterior metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  As such, Diagnostic Codes 5277 to 5283 are inapplicable in this case.

In light of the fact that the Veteran's service-connected disability includes a diagnosis of plantar fasciitis, the Board has considered whether the Veteran's disability could receive a higher evaluation if rated under Diagnostic Code 5284, as opposed to being rated under Diagnostic Code 5276, or whether two evaluations could be assigned under Diagnostic Codes 5276 and 5284.  Under Diagnostic Code 5284, a 10 percent evaluation is available for a moderate foot injury, a 20 percent evaluation is available for a moderately severe foot injury, and 30 percent evaluation is available for a severe foot injury.  

Plantar fasciitis is inflammation of the fibrous band of tissue that runs from the heel to the toes, supporting the muscles and arch of the foot, see  http://www.webmd.com/arthritis/understanding-plantar-fasciitis-basics, and is characterized by pain on the bottom of the feet, particularly at the heel, see http://www.webmd.com/arthritis/understanding-plantar-fasciitis-symptoms.  The 
rating criteria under Diagnostic Code 5276 contemplate pain on manipulation and use of the feet, or extreme tenderness of the plantar surfaces of the feet (i.e., the bottom).  Since the manifestations of plantar fasciitis are also contemplated by the criteria used to rate pes planus, he cannot be assigned a separate rating under Diagnostic Code 5284 for plantar fasciitis.  There is no suggestion in the medical evidence that the Veteran has any symptoms or manifestations of plantar fasciitis that are separate and distinct from those contemplated when rating pes planus.

As for a higher rating under Diagnostic Code 5284, as opposed to being rated under Diagnostic Code 5276, the Board finds the medical evidence does not reflect that the Veteran's service-connected disability is moderately severe or severe in nature.  Specifically, the Veteran's condition has been noted as resulting in pain, inflammation, and the inability to stand for long periods.  However, examination of the right foot in February 2009 revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation.  The September 2015 medical record from West Seattle Foot & Ankle Clinic revealed no motor weakness with resisted testing to all muscle groups of the ankle and foot versus resistance and no pain with manual muscle testing.  The January 2016 VA examiner noted no functional limitation at that time.   Therefore, while the Board recognizes the Veteran's complaints of pain and the inability to stand for long periods of time, the Board does not find that these complaints reflect a disability that is more than moderate in severity.  As such, the Board finds that an increased evaluation is not warranted under Diagnostic Code 5284 for the Veteran's service-connected disability. 

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under Deluca, the Board acknowledges the Veteran's complaints of foot pain.  However, it appears that the Veteran's primary functional loss pertaining to this disability is the inability to stand for long periods of time.  The January 2016 VA examination report specifically noted that he could not stand for more than 6 hours on the job.  As the Veteran is already receiving a 10 percent evaluation for moderate symptoms under Diagnostic Code 5276 for the entire period of time on appeal, the Board finds that the current evaluation already contemplates this functional loss.  An increased rating under Deluca is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for the period of time on appeal. The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b)  is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  Hart, supra.


2.  Extraschedular Consideration 

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

In this case, the record reflects that the manifestations of the Veteran's service-connected bilateral flat feet with plantar fasciitis are contemplated by the schedular criteria of the ratings currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014)  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his service-connected bilateral flat feet with plantar fasciitis.  There is nothing unusual or exceptional about the symptoms he has due to this condition.  The Veteran's service-connected bilateral flat feet with plantar fasciitis is manifested primarily by subjective complaints of pain, stiffness, and swelling.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and disability ratings are based on the overall severity and frequency of the disability, to include subjective complaints.  38 C.F.R. § 4.71, Diagnostic Code 5276.

Additionally, there is no indication that the average industrial impairment from the Veteran's disability would be to such a degree as to warrant the assignment of a higher rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

The Board has considered that, according to Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As such, for purposes of this determination, further consideration need not be given at this time with regard to referral for extra-schedular consideration.


ORDER

Entitlement to a rating in excess of 10 percent for service-connected bilateral flat feet with plantar fasciitis is denied.


	(CONTINUED ON NEXT PAGE)

REMAND

Additional development is needed prior to the adjudication of the Veteran's claim for entitlement to TDIU. 

Specifically, as noted above, Board has construed this issue as being on appeal in accordance with the holding in Rice.  The issue of entitlement to TDIU has not been readjudicated by the AOJ since the March 2015 rating decision, despite the addition of substantial evidence to the claims file.  Therefore, this issue must be remanded in order to allow the AOJ the opportunity to consider this claim based on all evidence of record.  

Further, the Board notes that, on February 10, 2015, the Veteran was provided a VA Form 21-8940, an Application for Increased Compensation Based on Unemployability.  He did not return this form.  As this issue is being remanded, the Veteran should be provided another opportunity to submit a VA Form 21-8940.  Therefore, upon remand, the Veteran should be issued a notice letter detailing the requirements for establishing entitlement to TDIU, as well as a VA Form 21-8940. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the claim for entitlement to TDIU, and request that he supply the requisite information. 


2. After any necessary development, readjudicate the claim.  If the benefit sought remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


